DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 8/26/2022
The Amendment overcomes the prior art of record, and therefore the previous prior art rejections are withdrawn. Furthermore, the claims are found to be allowed for the Reasons below.
Allowable Subject Matter
Claims 1-11 and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 17, closest prior art of record Soininen (US 20050066893) is silent regarding “wherein each of the ingress openings progresses along the length of the elongate [tubular, concentric] walls such that opening size increases from a lid-end edge to a bottom wall edge of the elongate [tubular, concentric] walls to provide a varying conductance of the carrier gas along the longitudinal distance of the [container/concentric walls]” in the context of the claims.
	No prior art alleviates the deficiencies of Soininen. Furthermore, the deficiency in of itself is to be more than a mere shape change, as the shape change yields a distinct function of “varying conductance”. For at least these reasons, the claims are also non-obvious.
	Claims 2-8, 10-11, 13-16, and 18-20 are also allowed by virtue of their dependency on claims 1, 9, and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753